   Case 2:19-cv-00258-MHT-JTA Document 79 Filed 08/07/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TIFFANY DORN, et al.,             )
individually and on behalf        )
of all others similarly           )
situated,                         )
                                  )
     Plaintiffs,                  )
                                  )          CIVIL ACTION NO.
     v.                           )            2:19cv258-MHT
                                  )
VIVINT, INC.,                     )
                                  )
     Defendant.                   )

                                ORDER

    This case is before the court on the recommendation

of the United States Magistrate Judge that the parties’

joint motion to modify the scheduling order be granted.

The parties have informed the court that they do not

object to the recommendation.            Upon an independent and

de novo review of the record, it is ORDERED as follows:

    (1) The     recommendation          of   the     United      States

Magistrate Judge (doc. no. 76) is adopted.

    (2) The joint motion to modify the scheduling order

(doc. no. 68) is granted to the extent set forth below.
   Case 2:19-cv-00258-MHT-JTA Document 79 Filed 08/07/20 Page 2 of 2




    (3) The uniform scheduling order (doc. no. 12), as

amended, is modified in the following respects:

           (A) The deadline for completing discovery is

extended from July 27, 2020, to September 25, 2020.

           (B) The deadline for the parties’ settlement

conference is extended from August 3, 2020, to October

2, 2020.

           (C) The       deadline        for    filing    dispositive

motions is extended from August 31, 2020, to October

30, 2020.

           (D)   The     pretrial   is    reset   from   January       20,

2021, to June 23, 2021, at 10:00 a.m., and the trial is

reset   from     March    15,   2021,      to   the   term   of   court

beginning on August 16, 2021, at 10:00 a.m.

           (E) All unexpired deadlines expressly tied to

the above dates are adjusted accordingly.                    All other

deadlines remain unchanged.

    DONE, this the 7th day of August, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE

                                    2
